        Case 3:18-cv-05031-EMC Document 263 Filed 06/23/21 Page 1 of 2




1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT
9                                 NORTHERN DISTRICT OF CALIFORNIA
10 HONG KONG UCLOUDLINK                                     Case No. 3:18-CV-05031-EMC
11 NETWORK TECHNOLOGY LIMITED                               [PROPOSED] ORDER GRANTING
   AND UCLOUDLINK (AMERICA), LTD.,
12                                                          JOINT MOTION AND STIPULATION
            Plaintiffs,                                     FOR AN ORDER CHANGING TIME
13
        v.                                                  Judge: Hon. Edward M. Chen
14
   SIMO HOLDINGS INC. AND
15 SKYROAM, INC.,
16                      Defendants.
17
18
19
20
21
22
23
24
25
26
27
28                                                                          Case No. 3:18-CV-05031-EMC
     SMRH:4847-2890-3920.3                                             [PROPOSED] ORDER GRANTING
                                         JOINT MOTION AND STIPULATION FOR AN ORDER CHANGING TIME
     U:\Share\Peter Soskin\Documents for Local
     Save\PROPOSED Order Granting Joint Motion and
        Case 3:18-cv-05031-EMC Document 263 Filed 06/23/21 Page 2 of 2




1             The Court, having considered the Parties’ Joint Motion and Stipulation for an Order
2 Changing Time, hereby GRANTS the same and continues the hearing date on the parties’
3 motions for summary judgment from June 25, 2021 at 10:30 A.M. to June 29, 2021 at 9:00
4 A.M. Subject to the Court’s needs on the date of the Motions Hearing, the hearing on these
5 motions shall last no more than one hour.
6             IT IS SO ORDERED.
7
8
9                   June 23, 2021
              Dated:____________                                    ___________________________
10                                                                  Hon. Edward M. Chen
                                                                    United States District Court Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                       -1-                Case No. 3:18-CV-05031-EMC
     SMRH:4847-2890-3920.3                                             [PROPOSED] ORDER GRANTING
                                         JOINT MOTION AND STIPULATION FOR AN ORDER CHANGING TIME

     U:\Share\Peter Soskin\Documents for Local
     Save\PROPOSED Order Granting Joint Motion and
